Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2010                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

  140988                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  TIMOTHY WARD                                                                                        Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                          Justices

  v                                                                 SC: 140988
                                                                    COA: 284994
                                                                    Kent CC: 04-006032-NF
  TITAN INSURANCE COMPANY
            Defendant-Appellee.

  _________________________________________/


         On order of the Court, the application for leave to appeal the March 16, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Wilcox v State Farm Mutual Insurance Company (Docket No. 138602) is pending
  on appeal before this Court and that the decision in that case may resolve an issue raised
  in the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2010                  _________________________________________
           y0920                                                               Clerk